Citation Nr: 0843048	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  05-40 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether the veteran perfected a timely appeal as to a 
February 2004 rating decision that denied reopening his claim 
for service connection for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The veteran served on active duty from April 1969 to July 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 determination issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, notifying the veteran that his 
June 2005 substantive appeal (VA Form 9) to a February 2004 
rating decision that denied reopening the claim for service 
connection for PTSD was untimely.

A review of the record reveals the veteran has submitted an 
additional statement in September 2008 subsequent to the 
issuance of the July 2005 statement of the case (SOC).  The 
Board finds, however, that this statement is not pertinent to 
the issue on appeal.  Therefore, an additional remand for 
agency of original jurisdiction consideration is not 
required.  See 38 C.F.R. § 20.1304 (2008).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's substantive appeal (VA Form 9) was received 
in June 2005, over 60 days after issuance of the February 
2005 SOC and over one year from the February 2004 rating 
decision which denied reopening the claim for service 
connection for PTSD.


CONCLUSION OF LAW

The veteran did not perfect a timely appeal as to the 
February 2004 rating decision that denied reopening his claim 
for service connection for PTSD.  38 U.S.C.A. §§ 7105, 7108 
(West 2002); 38 C.F.R. §§ 20.101, 20.302, 20.303, 20.305 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Although VA has statutory and regulatory notice and duty to 
assist provisions under the Veterans Claims Assistance Act of 
2000 (VCAA), those provisions are not applicable here where 
resolution of the claim is based on statutory interpretation 
rather than a consideration of factual evidence.  See Manning 
v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the 
VCAA has no effect on an appeal limited to matter of law); 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (holding 
that the VCAA is not applicable where the law is 
dispositive); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Laws and Regulations

An appeal consists of a timely filed notice of disagreement 
(NOD) in writing, and after a statement of the case (SOC) has 
been furnished, a timely filed substantive appeal.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.200.

A substantive appeal must either indicate that all of the 
issues presented in applicable SOCs and supplemental SOCs are 
being appealed or must specify the particular issues being 
appealed.  It should also set out specific arguments related 
to errors of fact or law made by the agency of original 
jurisdiction in reaching the determination being appealed.  
See 38 C.F.R. § 20.202 (2008).  The substantive appeal must 
be filed within 60 days after mailing of the SOC, or within 
the remainder of the one year period from the mailing of 
notification of the determination being appealed.  See 38 
C.F.R. § 20.302 (2008).  Extensions of time for filing a 
substantive appeal may be granted for good cause.  See 38 
C.F.R. § 20.303 (2008).

Questions as to timeliness or adequacy of the substantive 
appeal shall be determined by the Board.  The Board may 
dismiss any appeal over which it determines it does not have 
jurisdiction.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.101.

Factual Background and Analysis

In an August 2003 statement, the veteran's representative 
filed a petition to reopen his claim for service connection 
for PTSD.  In a February 2004 rating decision, the RO denied 
reopening the claim for service connection for PTSD.  The 
veteran was notified of this decision by a letter dated 
February 6, 2004.  The veteran's NOD was timely filed in 
November 2004, and a SOC was issued in February 2005.  In the 
cover letter accompanying the SOC was information regarding 
time limits within which the veteran was required to respond 
in order to timely perfect his appeal.  The letter was sent 
to the address of record.  However, the first response to the 
SOC was a substantive appeal was dated in March 2005 but 
received by the RO in June 2005.  This was well outside the 
time requirements noted in 38 C.F.R. § 20.302.  The veteran 
did not request an extension of time within which to file a 
substantive appeal for good cause.

In the present case, the veteran was properly notified of the 
jurisdictional problem in a letter dated in June 2005, and he 
was afforded the procedural safeguards of notice and the 
opportunity to be heard on the question of timeliness.  In 
June 2005, the veteran's representative responded with a NOD 
and following the issuance of a SOC in July 2005, the veteran 
submitted a VA Form 9 (substantive appeal) in October 2005 
responding to the RO's adjudication of the untimely 
substantive appeal issue.  In the June 2005 NOD and October 
2005 substantive appeal, the veteran and his representative 
contended that a VA Form 9 was mailed to the RO in March 2005 
and misplaced by that facility.

The Board must dismiss the claim received in August 2003 on 
the basis that a timely substantive appeal was not received 
regarding the issue of whether new and material evidence was 
received to reopen a claim for service connection for PTSD as 
decided in the February 2004 rating decision.  To the extent 
that the veteran and his representative asserted that VA lost 
or misplaced his VA Form 9 in March 2005, he has offered no 
clear supporting evidence that this is the case.  There is a 
presumption of regularity under which it is presumed that 
government officials "have properly discharged their 
official duties."  See United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994) (VA need only mail notice to the last 
address of record for the presumption to attach).  This 
presumption of regularity in the administrative process may 
be rebutted by "clear evidence to the contrary."  See 
Schoolman v. West, 12 Vet. App. 307, 310 (1999).

Evidence of record clearly shows that his substantive appeal 
was not received until June 2005.  This was well outside the 
time requirements noted in 38 C.F.R. § 20.302.  Absent a 
timely substantive appeal, or a timely request for an 
extension of time for submission, the Board is without 
jurisdiction to adjudicate the claim, and the appeal in this 
matter must be dismissed.  See 38 C.F.R. § 20.101.  The Court 
has held that in cases such as this, where the law is 
dispositive, the claim should be denied because of the 
absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994)


ORDER

As a timely appeal regarding the February 2004 rating 
decision that denied reopening the veteran's claim for 
service connection for PTSD was not received, this claim is 
dismissed.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


